Pottle, J.
It appears, from ..the answer of the magistrate, that, on account of the inclemency of the weather, the court was moved about forty yards from the usual place for' holding court and in sight of that place. ' The judgment rendered against the plaintiff in certiorari probably was void, as was held by the trial- judge, who sustained the certiorari. Carter v. Atkinson, 12 Ga. App. 390 (77 S. E. 370).- If the- judgment was void, certiorari was not the •remedy. A void 'judgment is no judgment, and may be disregarded and treated as an absolute nullity. - The judge of the superior court should, therefore, have overruled the certiorari,' since it was not available as a remedy to set aside a void judgment.

Judgment reversed.